DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 04/26/2021, 10/16/2021, 10/16/2021, 02/02/2022, 07/14/2022 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 16–18 and 22–29 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (CN 103087377 A, machine translation).
	With respect to claim 16, 22, 23, and 25, You teaches a cable sleeve material comprising 20 to 50 parts polyolefin resin, 40 to 50 parts halogen-free flame retardant, 2 to 3 parts anti-aging agent, 15 to 20 parts toughening agent, 1.5 to 2 parts antioxidants, 1 to 5 parts modifiers, and 3 to 10 parts of plastic processing aids.  Claim 1.  Said processing aid is a combination of lubricant, carbon black, sensitizer and 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole) at a 5:1.5:2:0.1 ratio, where 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole) functions as a UV absorber and as an optical brightener.  Claim 7, ¶¶ 26–27.  The calculated contents are about 0.53 to 1.8 wt% of carbon black and about 0.035 to 0.12% of optical brightener relative to the overall composition.  
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that You teaches a resin composition comprising each of the claimed components in amounts overlapping the presently claimed ranges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polyolefin composition by adding carbon black and optical brightener to polyolefin in amounts as claimed.
	With respect to claims 17 and 18, You teaches that the polyolefin comprising ethylene/octene copolymer.  claim 2.
	With respect to claim 24, as discussed above, the sleeve material of You contains the brightening agent 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole).  ¶ 26.
	With respect to claim 26–29, You teaches a cable comprising the sleeve material therein.  claim 10.

Claim(s) 16–30 are alternatively rejected under 35 U.S.C. 103 as being unpatentable Lee et al. (EP 0710570 A1) in view of Wypych, G., Ed., “Chemical name: 2,2’-(2,5-thiophenediyl)bis(5-tert-butylbenzoxazole),” Section 4.10, Handbook of UV Degradation and Stabilization, 116–117 (2011).
	With respect to claims 16 and 22–24, Lee teaches polyolefin compositions comprising an olefin-containing polymer and between about 0.05 and 1 weight percent of carbon black.  claim 41.  The carbon black content is more particularly about 0.2 to about 0.5 weight percent.  Id. at 6:24–26.
	Lee permits a combination of UV stabilizers and further additives, but is silent as to a content of optical brightener.  6:39–45.
	Wypych teaches including 0.005 to 0.1 weight percent of 2,2’-(2,5-thiophenediyl)bis(5-tert-butylbenzoxazole) in propylene or ethylene polymer compositions provides heat resistance, chemical stability, UV absorbance, and blue light emission (e.g., optical brightening).“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Lee permits combinations of UV absorbers and the advantages of the optical brightener of Wypych, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a content of optical brightener as claimed in order to provide heat resistance, chemical stability, UV absorbance, and optical brightening.
	With respect to claim 17 and 21, Lee teaches polyethylene or polypropylene homopolymers as the olefinic polymer.  4:50–52.
	With respect to claim 18, as the olefinic polymer, Lee also teaches ethylene copolymers with α-olefins having 3 to 12 carbon atoms, such as ethylene/n-butene, ethylene/n-hexene, or ethylene/n-octene.  5:3–5; claim 45.
	With respect to claim 19, as the olefinic polymer, Lee also teaches propylene/ethylene copolymers as preferred.  4:43–48.  
	With respect to claim 20, HDPE is the olefin-containing polymer of Examples 12A to 12E of Lee.  Table 3.
	With respect to claim 25, Lee teaches that the resin composition further contains about 0.1 to about 1 weight percent of an organic ultraviolet light inhibitor.  6:36–38.
	With respect to claims 26–29, Lee teaches a cable sheath, jacket, or overwrap comprising the resin composition therein.  7:6–10.
	With respect to claim 30, Lee teaches process of printing on an article comprising the composition therein by printing with a laser beam.  claim 31.

Claim(s) 16, 17, 19, and 21–30 are alternatively rejected under 35 U.S.C. 103 as being unpatentable Lee et al. (EP 0710570 A1) in view of Lampela et al. (US 2017/0355839 A1).
	With respect to claims 16 and 22–24, Lee teaches polyolefin compositions comprising an olefin-containing polymer and between about 0.05 and 1 weight percent of carbon black.  claim 41.  The carbon black content is more particularly about 0.2 to about 0.5 weight percent.  Id. at 6:24–26.
	Lee permits further additives, but is silent as to a content of optical brightener.
Lampela teaches a polymer composition comprising polypropylene, nucleating agents, and equal to or less than 0.100 wt% of optical brightener (OB).  OB advantageously provide a brighter appearance or mask yellowing due to polymer degradation.  ¶ 92.  The preferred OB is 2,5-bis(5-tert-butylbenzoxazol-2-yl)thiophene.  ¶ 97.
	Given that Lee and Lampela are both directed to polyolefin compositions and the advantages of the optical brightener taught by Lampela, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a content of optical brightener as claimed in order to provide a brighter appearance or mask yellowing due to polymer degradation.
	With respect to claim 17 and 21, Lee teaches polyethylene or polypropylene homopolymers as the olefinic polymer.  4:50–52.
	With respect to claim 19, as the olefinic polymer, Lee also teaches propylene/ethylene copolymers as preferred.  4:43–48.  
	With respect to claim 25, Lee teaches that the resin composition further contains about 0.1 to about 1 weight percent of an organic ultraviolet light inhibitor.  6:36–38.
	With respect to claims 26–29, Lee teaches a cable sheath, jacket, or overwrap comprising the resin composition therein.  7:6–10.
	With respect to claim 30, Lee teaches process of printing on an article comprising the composition therein by printing with a laser beam.  claim 31.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 17, and 21–23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/734741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 of ‘741 is directed to a polyolefin composition comprising (A) at least 90 wt% of polyolefin, based on the weight of the polyolefin composition, wherein the polyolefin is selected from the group consisting of a propylene homopolymer, and a blend of a propylene homopolymer and a propylene copolymer; (B) carbon black in an amount of 0.25 to 1.0 wt% based on the weight of the polyolefin composition; (C) an optical brightener in an amount of 0.001 to 0.1 wt% based on the weight of the polyolefin composition; and (D) a UV agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/734741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 4 of ‘741 specifies that the propylene copolymer is a copolymer of propylene and ethylene and/or a C4-C12-alpha-olefin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/734741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 5 of ‘741 specifies that the polyolefin is high density polyethylene (HDPE).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/734741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 9 of ‘741 specifies that the optical brightener is 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/734741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 10 of ‘741 specifies that the content of UV agent is 0.1 to 1.0 wt% based on the weight of the polyolefin composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26–28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15/734741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 12 of ‘741 discloses a molded article that is an outer layer of a cable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 15/734741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 13 of ‘741 discloses a cable comprising an outer layer comprising the polyolefin composition according to claim 1 therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/751592 in view of Lampela et al. (US 2017/0355839 A1). Copending claim 1 of ‘592 discloses a polyolefin comprising a polyolefin composition comprising a multimodal olefin copolymer, 0.25 to 1 wt% of carbon black, and an UV agent, but is silent as to a content of optical brightener as claimed.
Lampela teaches a polymer composition comprising polypropylene, nucleating agents, and equal to or less than 0.100 wt% of optical brightener (OB).  OB advantageously provide a brighter appearance or mask yellowing due to polymer degradation.  ¶ 92.  The preferred OB is 2,5-bis(5-tert-butylbenzoxazol-2-yl)thiophene.  ¶ 97.
Given that copending claim 1 ‘592 and Lampela are both directed to polyolefin compositions and the advantages of the optical brightener taught by Lampela, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a content of optical brightener as claimed in order to provide a brighter appearance or mask yellowing due to polymer degradation.
This is a provisional nonstatutory double patenting rejection.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/751592 in view of Lampela et al. (US 2017/0355839 A1). Copending claim 2 of ‘592 specifies that the UV agent content is 0.1 to 1 wt%. 
	This is a provisional nonstatutory double patenting rejection.
Claims 26–28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/751592 in view of Lampela et al. (US 2017/0355839 A1). Copending claim 15 of ‘592 is directed to an outer layer of a cable comprising the polyolefin composition therein. 
	This is a provisional nonstatutory double patenting rejection.

Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/751592 in view of Lampela et al. (US 2017/0355839 A1). Copending claim 12 of ‘592 is directed to a method of inducing print on an outer layer of cable, wherein said outer layer comprises therein polyolefin composition, by inducing said print by laser radiation.
	This is a provisional nonstatutory double patenting rejection.

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/840001 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 of ‘001 is directed to a cable comprising an outer layer comprising a polyolefin composition comprising (A) at least 90 wt% of polyolefin, based on the weight of the polyolefin composition, wherein the polyolefin is selected from the group consisting of a propylene homopolymer, and a blend of a propylene homopolymer and a propylene copolymer; (B) carbon black in an amount of 0.25 to 1.0 wt% based on the weight of the polyolefin composition; (C) an optical brightener in an amount of 0.001 to 0.1 wt% based on the weight of the polyolefin composition; and (D) a UV agent.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763